NO. 07-01-0094-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                 SEPTEMBER 27, 2001

                          ______________________________


                       KELLY GREEN SEEDS, INC., APPELLANT

                                            V.

                   PAUL DANIEL AND BOBBY DANIEL, APPELLEES


                        _________________________________

            FROM THE 69TH DISTRICT COURT OF HARTLEY COUNTY;

                    NO. 3889H; HONORABLE RON ENNS, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                                       DISMISSAL


       Appellant Kelly Green Seeds, Inc. perfected this appeal from the trial court’s

judgment in favor of appellees Paul Daniel and Bobby Daniel. On September 20, 2001,

all parties filed a joint motion to dismiss this appeal with prejudice based on a settlement
agreement with costs to be assessed against the party incurring them. We grant the

motion and dismiss the appeal.


       Without passing on the merits of the case, the motion is granted and the appeal is

hereby dismissed. Tex. R. App. P. 42.1(a)(1). Having dismissed the appeal at the request

of all parties, no motion for rehearing will be entertained and our mandate will issue

forthwith.


                                               Don H. Reavis
                                                 Justice


Do not publish.




                                           2